Case 19-12314-mdc         Doc 43    Filed 11/27/19 Entered 11/27/19 11:49:57                Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                :
                                                      :
         Brian Felt                                   :
                                                      :
                                                      :       Case No.: 19-12314MDC
                                                      :
Debtor(s)                                             :       Chapter 13


          ORDER DISMISSING CHAPTER 13 AND SETTING DEADLINE FOR
         APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

         AND NOW, upon consideration of the Motion to Dismiss Case filed by William C.

Miller, Standing Trustee (the “Trustee”), and after notice and hearing, it is hereby ORDERED

that:

         1. This chapter 13 bankruptcy case is DISMISSED.

         2. Counsel for the Debtor shall file a master mailing list with the Clerk of the

Bankruptcy Court if such has not been previously filed.

         3. Any wage orders previously entered are VACATED.

         4. In light of the Consent Order previously entered in this matter on June 19, 2019, by

and among the Standing Trustee, the Debtor will be barred from filing any case for Twenty-Four

(24) months following a dismissal without Court approval, in accordance with the express terms

of such ORDER.

         5. Pursuant to 11 U.S.C. §349(b)(3), the undistributed chapter 13 plan payments in the

possession of the Trustee shall not revest in the entity in which such property was vested

immediately before the commencement of the case. All other property of the estate shall revest

pursuant to 11 U.S.C. §349(b)(3).
Case 19-12314-mdc         Doc 43    Filed 11/27/19 Entered 11/27/19 11:49:57              Desc Main
                                    Document     Page 2 of 2



         6. All applications for allowance of administrative expenses (including applications for

allowance of professional fees) shall be filed within twenty (20) days of the entry of this Order.

         7. Counsel for the Debtor shall serve this Order by first class mail, postage prepaid, on

all interested parties within five (5) days of the entry of this Order. Within thirty (30) days after

the entry of this Order, counsel shall file (1) a Certification of Service confirming such service,

and (2) a Certification of No Response confirming that neither an objection to the proposed

compensation nor an application for administrative expense has been filed, or if such application

has been filed, set a hearing on all such applications.

         8. If no Certification, as required above in Paragraph 6 has been entered on the docket

within sixty (60) days of the entry of this Order, then the Standing Trustee shall, if any

applications for administrative expenses other than Debtor(s)’ Counsels have been filed, set a

hearing thereon or, if no such applications have been filed, be authorized to return such funds to

Debtor(s) pursuant to 11 U.S.C. '1326(a)(2).



Dated:
                                                          CHIEF JUDGE MAGDELINE D. COLEMAN
                                                          UNITED STATES BANKRUPTCY JUDGE
